Title: To Benjamin Franklin from the Chevalier de Kéralio, 27 November 1778
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Monsieur.
à L’Ecole Rle. militaire 27e. 9bre 1778.
Si je n’étois pas obligé d’aller demain à Versailles, pour y rendre compte de ma mission, je me serois rendu chés vous dimanche prochain et c’eut été avec un vrai plaisir que je vous eusse renouvellé l’hommage de la vénération que je vous dois et de mon entier Dévoument. Je m’acquitterai de ce devoir Le plutôt qu’il me sera possible.
Vous vous Doutés bien que Revenant de Forbach j’ai bien des choses à vous dire de la part de la Dame du chateau: elle vous embrasse et vous fait mille amitiés, ainsi qu’à Mr. Votre fils; vous Lui avés donné un médaillon qui vous représente; Eh bien, monsieur, tous les jours nous vous adressions L’hommage de notre respect et de notre attachement inviolable.
Je vais renouer ma correspondance dans mon poste et je serai exact à vous communiquer Les nouvelles que je recevrai. Notre campagne n’a pas été aussi heureuse que nous avons Lieu de l’esperer; Tel est L’inconvénient attaché aux opérations maritimes.
Vous savés, monsieur, que notre commerce crie en raison des pertes qu’il fait et en effet je les crois considérables. Il me semble cependant que La marine royale a fait tout ce qui Lui étoit ordonné pour Le protéger; il est sans doute difficile de faire entendre raison à gens qui perdent; mais il y a un moyen de consoler le gros de la nation, et qui seroit de lui donner tous les quinze jours où tous les mois un état des prises faites soit par Les navires du roi, soit par les armateurs: notre gazette de france, la seule que nous ayons, n’en dit rien ou presque rien. On ne fait pas assés d’attention à L’opinion du peuple dans les états monarchiques; et on a tort. Je veux tacher de Le réparer. En conséquence j’ai écrit dans tous nos ports pour tacher de Savoir tout ce qui s’y passera et si je parviens à être bien instruit, j’en informerai mes concitoyens par les papiers publics. Il seroit bien intéressant de pouvoir ajouter aux états que j’espére former la Liste des prises que font mes bons amis les américains; veuillés m’en informer; vous voyés quel est mon objet, c’est celui de contribuer au bien de La cause commune.
Rendés toujours justice, je vous en supplie, aux Sentiments respectueux avec Lesquels je me ferai gloire d’être à jamais, Monsieur Votre très humble et très obéissant Serviteur.
Le CHR. De Keralio
 
Notation: Le Chr. De Keralio Paris 27 Novembre 1779.
